USCA4 Appeal: 21-2057      Doc: 12         Filed: 03/11/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2057


        In re: EMORY TAYLOR CHILES,

                            Petitioner.



                    On Petition for Writ of Mandamus. (1:18-cr-00007-IMK-MJA-1)


        Submitted: January 11, 2022                                       Decided: March 11, 2022


        Before NIEMEYER and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Emory Taylor Chiles, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2057      Doc: 12         Filed: 03/11/2022     Pg: 2 of 2




        PER CURIAM:

               Emory Taylor Chiles filed a petition for a writ of mandamus, alleging that the

        district court has unduly delayed acting on his 28 U.S.C. § 2255 motion and seeking an

        order from this court directing the district court to act on his motion. He filed two

        supplemental mandamus petitions asserting that the district court did not have jurisdiction

        over his criminal case.

               Our review of the district court’s docket reveals that, on December 20, 2021, the

        district court denied relief on Chiles’ § 2255 motion. Accordingly, because the district

        court has decided Chiles’ case, we deny the mandamus petition as moot. We also deny

        Chiles’ supplemental mandamus petition in which he challenges the validity of his criminal

        judgment. Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances and when the petitioner has a clear right to the relief sought. See In re

        Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018) (providing standard).

        Additionally, mandamus may not be used as a substitute for appeal. United States v.

        Moussaoui, 333 F.3d 509, 517 (4th Cir. 2003).

               We conclude that Chiles has not met the criteria for relief and therefore deny his

        petition for a writ of mandamus and his supplemental petitions for a writ of mandamus.

        Additionally, we deny as unnecessary Chiles’ request for a certificate of appealability. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                              PETITION DENIED

                                                    2